Name: Council Regulation (EEC) No 2655/92 of 8 September 1992 restricting use of the procedure for the international transport of goods under cover of TIR carnets (TIR Convention) in the case of consignments travelling between two points situated in the European Economic Community via the territories of the Republics of Serbia and Montenegro
 Type: Regulation
 Subject Matter: political framework;  organisation of transport;  political geography;  land transport;  international affairs
 Date Published: nan

 No L 266/26 Official Journal of the European Communities 12. 9. 92 COUNCIL REGULATION (EEC) No 2655/92 of 8 September 1992 restricting use of the procedure for the international transport of goods under cover of TIR carnets (TIR Convention) in the case of consignments travelling between two points situated in the European Economic Community via the territories of the Republics of Serbia and Montenegro dure for intra-Community consignments crossing the territories of those Republics to those cases where the Community transit procedure or the common transit procedure is used ; Whereas this restriction is compatible with the TIR Convention, Article 47 of which states that it does not preclude the application of restrictions imposed, inter alia, on grounds of public security, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas on 1 June 1992, the representatives of the Governments of the Member States, meeting within the Council , adopted Decision 92/285/ECSC (') prohibiting trade between the European Coal and Steel Community and the Republics of Serbia and Montenegro ; Whereas on 1 June 1992 the Council adopted Regulation (EEC) No 1432/92 (2) prohibiting trade between the Euro ­ pean Economic Community and the Republics of Serbia and Montenegro ; Whereas it is extremely important to ensure effective application of the embargo imposed on the Republics of Serbia and Montenegro ; Whereas if transit via those Republics is effected under the procedure for the international transport of goods under cover of TIR carnets (TIR Convention) there will be a major risk of goods being diverted to a destination contrary to the prohibitions of the embargo unless that procedure is used simultaneously with the Community transit procedure provided for in Regulation (EEC) No 222/77 (3) or the common transit procedure provided for in the EEC-EFTA Convention of 20 May 1 987 (4) ; Whereas it is therefore necessary, in order to avoid diver ­ sions breaking the embargo imposed on the Republics of Serbia and Montenegro, to confine use of the TIR proce ­ Article 1 By way of derogation from Article 7 of Regulation (EEC) No 222/77, the procedure for the international transport of goods under cover of TIR carnets (TIR Convention) may not be used for consignments travelling between two points situated in the European Economic Community via the territory of the Republics of Serbia and Montenegro unless those consignments are made under the Community transit procedure provided for in Regulation (EEC) No 222/77 or the common transit procedure provided for in the EEC-EFTA Convention of 20 May 1987. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1992. For the Council The President N. LAMONT (') OJ No L 151 , 3 . 6 . 1992, p. 20. (2) OJ No L 151 , 3 . 6 . 1992, p. 4. if) OJ No L 38 , 9 . 2 . 1977, p. 1 . 0 OJ No L 226, 13 . 8 . 1987, p. 2.